Citation Nr: 0814990	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling for 
degenerative changes, with a separate 10 percent rating for 
instability.		


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued the veteran's evaluation 
for his service connected right knee disability at a 10 
percent rating, with a separate 10 percent rating for 
instability.  This issue was remanded for further development 
in January 2004, September 2005, and May 2006.  All requested 
development having been completed, this claim now returns 
before the Board.

The Board notes that, during the course of this appeal, the 
veteran has received numerous temporary total evaluations for 
varying periods.  Further, for the time period from August 2, 
2007, the date of the veteran's surgery for his right total 
knee replacement, the veteran was awarded a temporary total 
rating for one year, and after that, from September 1, 2008, 
has already been found to be entitled to a 30 percent rating, 
the minimum rating following total knee replacement.  As the 
veteran is currently in receipt of a 100 percent evaluation 
at the time of adjudication of this claim, the only periods 
at issue are those for which, during the course of this 
appeal, the veteran has not been in receipt of a 100 percent 
evaluation.  Those periods would be from May 15, 2002, to 
December 9, 2003, from February 1, 2004, to April 13, 2005, 
from June 1, 2005, to September 28, 2006, and from July 1, 
2007, to August 2, 2007.  Therefore, the veteran's claim has 
been broken down into those time periods.


FINDINGS OF FACT

1.  For the period from May 15, 2002, to December 9, 2003, 
the veteran's service connected right knee disability was 
manifested by pain, minimal limitation of motion, and slight 
instability.

2.  For the period from February 1, 2004, to April 13, 2005, 
the veteran's service connected right knee disability was 
manifested by pain, minimal limitation of motion, and no 
findings of instability.

3.  For the period from June 1, 2005, to September 28, 2006, 
the veteran's service connected right knee disability was 
manifested by pain, normal range of motion, and no findings 
of instability.

4.  For the period from July 1, 2007, to August 2, 2007, the 
veteran's service connected right knee disability was 
manifested by pain; the veteran was also confined to a 
wheelchair during this period.


CONCLUSION OF LAW

1.  For the period from May 15, 2002, to December 9, 2003, 
the criteria for a higher evaluation for the veteran's 
service connected right knee disability have not been met.  
38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).  

2.  For the period from February 1, 2004, to April 13, 2005, 
the criteria for a higher evaluation for the veteran's 
service connected right knee disability have not been met.  
38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).  

3.  For the period from June 1, 2005, to September 28, 2006, 
the criteria for a higher evaluation for the veteran's 
service connected right knee disability have not been met.  
38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).  

4.  Resolving all doubt in the veteran's favor, for the 
period from July 1, 2007, to August 2, 2007, the criteria for 
a 100 percent evaluation for the veteran's service connected 
right knee disability have been met.  38 C.F.R. Part 4, 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

That said, in May 2002, January 2004, October 2005, May 2006, 
and September 2006, the agency of original jurisdiction (AOJ) 
sent letters to the veteran providing notice of the 
disability rating and effective date regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged with the timing deficiency, and 
none is apparent from the record.  The veteran was informed 
of the change in law, subsequent to its enactment, numerous 
times during the course of this appeal.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing multiple VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.

Historically, the Board notes that the veteran was granted 
service connection for a right knee disability by a June 1982 
rating decision.  That decision was based on service medical 
records which indicated that the veteran injured both his 
knees in service when he fell aboard ship, and on the report 
of a VA examination which indicated that the veteran 
complained of right knee pain.  The veteran's evaluation was 
continued several times subsequent to this.  In May 2002, the 
veteran filed a claim for an increased rating for this 
disability.  The veteran was continued at a 10 percent 
evaluation but during this appeal was granted an additional 
10 percent disability rating for instability.  The veteran 
continues to disagree with the level of disability assigned.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5010, for traumatic 
arthritis, with a separate 10 percent evaluation for 
instability, under Diagnostic Code 5257.

38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

The veteran is also in receipt of a 10 percent evaluation 
under 5257 for other impairment of the knee.  Under this 
code, for other impairment of the knee, recurrent subluxation 
or lateral instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

For the period from May 15, 2002, to December 9, 2003, the 
Board finds that the criteria for a higher evaluation, for 
the veteran's service connected right knee disability, have 
not been met.  In order to warrant a higher evaluation, the 
veteran would have to be found to have limitation of flexion 
to 30 degrees or less, limitation of extension to 15 degrees 
or less, or some combination of limitation of flexion and 
extension sufficient to combine to a rating in excess or 10 
percent, or at least moderate recurrent subluxation or 
instability.

Reviewing the evidence of record, a late May 2002 report of 
private outpatient treatment noted that the veteran had a 
range of motion of 135 degrees, considered normal.  The 
veteran was seen again in July 2002 with continuing 
complaints of knee pain, and was again found to have a full 
range of motion.

A July 2002 report of VA examination noted that the veteran 
reported chronic pain in the right knee, with a lot of 
swelling, as well as problems with the right knee giving way.  
Examination showed 0 to 125 degrees of motion of the right 
knee, with pain on motion with painful patellofemoral pop.  
There was no swelling.  He had tenderness to palpation about 
the patellofemoral joint as well as over the lateral and 
medial joint lines.  He had 1-2+ laxity on Lachman's testing 
with a firm endpoint.  Collateral ligaments were stable.  The 
veteran was diagnosed with chronic right knee pain with a 
history of chondromalacia patella per records, status post 
arthroscopy, and probable chronic anterior cruciate ligament 
insufficiency.

An August 2002 report of MRI of the right knee noted a tear 
of the posterior horn of the medial meniscus.

A January 2003 report of private outpatient treatment 
indicated that the veteran's right knee had a normal range of 
motion.

An October 2003 report of private examination indicated that 
the veteran's right knee range of motion was from 0 to 140 
degrees.  There was no deformity, and no swelling on the 
right knee.  Both patellas tracked normally.  His ligaments 
were stable.

On a December 8, 2003 report of private examination (just 
prior to the veteran's December 9, 2003 surgery), he was 
found to have a right knee range of motion from 0 to 140 
degrees.  There was no deformity, and no swelling on the 
right knee.  Both patellas tracked normally.  His ligaments 
were stable.

Thus, reviewing the evidence for this period, the veteran was 
at all times found to have a normal or nearly normal range of 
motion, insufficient to warrant even a noncompensable rating, 
such that a higher rating would not be warranted under the 
relevant codes governing limitation of motion.  While the 
veteran was found to have 1-2+ laxity on Lachman's testing 
during a July 2002 VA examination report, his collateral 
ligaments were noted to be stable; furthermore, his ligaments 
were noted to be stable on October 2003 and December 2003 
examination reports.  Therefore, the Board finds that the 
veteran's instability is no more than slight, such that the 
criteria for a higher evaluation under instability or 
subluxation have also not been met.  As the criteria for a 
higher evaluation for the veteran's service connected right 
knee disability during this period have not been met, the 
Board finds that the preponderance of the evidence of record 
is against a grant of increased rating for this period.
 
For the period from February 1, 2004, to April 13, 2005, the 
Board finds that the criteria for a higher evaluation, for 
the veteran's service connected right knee disability, have 
not been met.  In order to warrant a higher evaluation, the 
veteran would have to be found to have limitation of flexion 
to 30 degrees or less, limitation of extension to 15 degrees 
or less, or some combination of limitation of flexion and 
extension sufficient to combine to a rating in excess or 10 
percent, or at least moderate recurrent subluxation or 
instability.

Reviewing the evidence of record, the veteran received a VA 
examination in early February 2004.  At that time, the 
veteran reported right knee pain, as well as problems with 
occasional painful popping and episodes of locking, and 
instability.  His range of motion was extension of 0 degrees, 
and flexion of 135 degrees.  He had no instability to varus 
or valgus stress.  There were negative anterior and posterior 
drawer signs, and negative Lachman's testing.  He had some 
mild pain with McMurray's testing.  The patella tracked 
normally within the trochlea bilaterally.  He had some mild 
tenderness to palpation under the medial and lateral facets 
of his patella.  He had mild crepitus in his patellofemoral 
joint.  He had no abnormal subluxation mediolaterally.  He 
did have a positive patellar grind test.  Bilaterally, he 
showed no joint effusions.  His motor and sensory exam was 
normal throughout.  Pulses were palpable.  He was diagnosed 
with a meniscal tear of the right lower extremity.

A late February 2004 report of private outpatient treatment 
noted that the veteran was doing well after his December 2003 
surgery.  His right knee range of motion was 0 to 140 degrees 
with no effusion and no local heat.  The ligaments were not 
unstable to collateral ligament stress.  The Lachman's test 
was negative.  The McMurray's test showed no irregularity.  
Patella tracking was midline and there was no pain on patella 
compression.  The patellar tendon at the lower pole was not 
tender.  There was no joint line tenderness.  There was no 
per anserine tenderness.  The anterior drawer signs were 
negative.

A May 2004 report of private examination noted that the 
veteran complained of constant right knee pain.  The right 
knee flexion was 0 to 110 degrees sitting or supine, but 
squatting to 140 degrees.  There was no effusion or local 
heat.  The ligaments were not unstable to collateral ligament 
stress.  The Lachman's test was negative.  The McMurray's 
examination showed no irregularity.  Patella tracking was 
midline and there was no pain on patella compression.  The 
patella tendon at the lower pole was not tender.  There was 
mild diffuse joint line tenderness.  There was no pes 
anserine tenderness.  The anterior drawers sign was negative.

Thus, for this period, the veteran's extension was normal, 
and the veteran's flexion was never less than 110 degrees; 
neither of these findings warrants an evaluation in excess of 
10 percent; similarly, during this period, the veteran was 
never found to have any subluxation or instability, such that 
a higher rating would be warranted under Diagnostic Code 
5257.  As the criteria for a higher evaluation for the 
veteran's service connected right knee disability during this 
period have not been met, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this period.

For the period from June 1, 2005, to September 28, 2006, the 
Board finds that the criteria for a higher evaluation, for 
the veteran's service connected right knee disability, have 
not been met.  In order to warrant a higher evaluation, the 
veteran would have to be found to have limitation of flexion 
to 30 degrees or less, limitation of extension to 15 degrees 
or less, or some combination of limitation of flexion and 
extension sufficient to combine to a rating in excess or 10 
percent, or at least moderate recurrent subluxation or 
instability.

Reviewing the evidence of record, a November 2005 MRI of the 
right knee showed a chronic tear of the posterior horn of the 
medial meniscus, interval development of grade I-IV 
chondromalacia of the medial joint compartment, and trace 
effusion.

A January 2006 report of VA outpatient treatment indicated 
that the veteran had no swelling, erythema, or effusion of 
the right knee.  There were complaints of medial pain with 
varus, but not valgus stress.  There was no joint laxity 
noted, and the veteran had negative anterior and posterior 
drawer signs, as well as a negative McMurray's test.  He had 
tenderness to palpation over the patella tendon, and medial 
joint line tenderness.  He had a positive patella grind, but 
full range of motion, with crepitus.  The veteran was seen 
multiple times during January 2006 for medication injections, 
with similar findings pertaining to the veteran's right knee, 
as above.

A January 2006 report of MRI noted hypertrophic changes at 
the tibial tuberosity.  There was also a chronic oblique tear 
of the posterior horn of the medial meniscus, and a vertical 
tear of the anterior horn of the lateral meniscus.  There was 
also focal partial thickness chondromalacia medial 
compartment and both facets of patella, and trace effusion.

Thus the evidence for this period shows a completely normal 
range of motion, and no findings of instability; as such, the 
criteria for a higher evaluation under the relevant codes 
governing limitation of motion or instability have not been 
met.  As the criteria for a higher evaluation for the 
veteran's service connected right knee disability during this 
period have not been met, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this period.

For all of the above periods of time, as the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied for those periods.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

For the period from July 1, 2007, to August 2, 2007, 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran would be entitled to a 100 percent rating 
for this period.  In this regard, July 2007 reports of VA 
outpatient treatment indicate that the veteran reported 
continuing pain in his right knee.  Records in June 2007, 
just prior to this period, show that the veteran was confined 
to a wheelchair, and received treatment multiple times in 
this period for residuals of his right unicondylar knee 
arthroplasty, which took place in September 2006, to include 
treatment for residual infection.  Thus, while there is not 
much evidence of record for this month long period, as the 
veteran was confined to a wheelchair during this time, and as 
he received a 100 percent rating for 10 months prior to this 
period, and a year subsequent to this period, and considering 
the veteran's incapacity due to residual infection, the Board 
will resolve all doubt in favor of the veteran and grant him 
a 100 percent evaluation for this period.


ORDER

For the period from May 15, 2002, to December 9, 2003, the 
criteria for a higher evaluation for the veteran's service 
connected right knee disability have not been met.

For the period from February 1, 2004, to April 13, 2005, the 
criteria for a higher evaluation for the veteran's service 
connected right knee disability have not been met.

For the period from June 1, 2005, to September 28, 2006, the 
criteria for a higher evaluation for the veteran's service 
connected right knee disability have not been met.

For the period from July 1, 2007, to August 2, 2007, 
resolving all doubt in the veteran's favor, the criteria for 
a 100 percent evaluation for the veteran's service connected 
right knee disability have been met.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


